Citation Nr: 0410346	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, including a claim based on exposure to Agent 
Orange during Vietnam service.  

2. Entitlement to Dependent's Education Assistance under Title 38 
U.S.Code, Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1953 to October 
1957, January 1961 to January 1965, July 1966 to July 1970, and 
April 1976 to May 1978.  He died on June [redacted], 1989, at the age of 
53.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 ratting action by the RO that denied 
service connection for the cause of the veteran's death and 
entitlement to Dependent's Education Assistance under Title 38 
U.S. Code, Chapter 35.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

VA is required to specifically inform the claimant of the evidence 
needed to substantiate her claims for service connection for the 
cause of the veteran's death and entitlement to Dependent's 
Education Assistance under Title 38 U.S. Code, Chapter 35, of 
which portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The 
RO has not provided this notice with regard to the claims on 
appeal.  

The appellant's representative has asked that the claim be 
remanded so that the RO could adjudicate the claim after providing 
the required notice.

Presumptive service connection is provided for soft tissue 
sarcomas becoming manifest in veterans exposed to herbicides while 
serving in Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

In order to be recognized as "soft-tissue" sarcomas by VA, tumors 
must be malignant and arise from tissue of mesenchymal origin, 
including muscle, fat, blood or lymph vessels, or connective 
tissue (but not cartilage or bone), but that tumors of infancy or 
childhood, and those having a strong, known causal association 
with a specific etiology should not be included.  58 Fed Reg. 
29,108 (May 19, 1993).

A biopsy performed in February 1985 yielded diagnoses of 
epidermoid carcinoma in the floor of the mouth and squamous cell 
carcinoma in the tongue and floor of the mouth.  Hospital reports 
from shortly before the veteran's death in June 1989 show 
treatment for terminal squamous cell carcinoma.  In August 2002, 
Stephen Shell, M.D., wrote that the veteran's history of Agent 
Orange exposure could possibly have been a contributing factor to 
the squamous cell carcinoma.

Under the VCAA, VA is obliged to obtain a medical opinion when the 
record contains competent evidence that the veteran has a current 
disability or signs and symptoms of a current disability (here the 
conditions that caused his death), the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Here, the diagnosis of cancer was well established.  As a veteran 
with Vietnam service, the veteran is presumed to have had 
herbicide exposure in service.  Dr. Shell's opinion and the VA 
regulations regarding soft tissue sarcoma raise the possibility 
that the veteran's fatal cancer was related to his herbicide 
exposure.  An opinion is necessary to determine whether the 
veteran's cancer satisfied the requirements for a soft tissue 
sarcoma, or was otherwise related to Agent Orange exposure.

In addition, the Board notes that the veteran had multiple periods 
of service.  Only the service medical records from the veteran's 
second period of active duty from January 1961 to January 1965 are 
in the claims folder.  The additional service medical records 
should be obtained prior to further appellate consideration in 
this case.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should provide the appellant with the specific notice 
required under the provisions of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). 

2.  The RO should contact the service department and request the 
veteran's service medical records for his periods of active 
service from December 1953 to October 1957, July 1966 to July 
1970, and April 1976 to May 1978.  All records obtained should be 
associated with the claims folder.  

3.  The RO should provide the veteran's claims folder, including a 
copy of this remand, to a physician, preferably specializing in 
oncology.  The physician should provide an opinion as to whether 
the veteran's fatal cancer met the requirements for a soft tissue 
sarcoma, or, at least as likely as not (50 percent probability or 
more) was otherwise related to herbicide exposure in service.  If 
the physician concludes that the fatal cancer was not a soft 
tissue sarcoma, but was related to herbicide exposure, the 
physician should provide a rationale for the opinion.

4.  Then, the RO should adjudicate the appellants claims.  If the 
benefits sought remain denied, the appellant and her 
representative should be provided a supplemental statement of the 
case and afforded a reasonable opportunity to respond.  The case 
should then be returned to this Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



